 


109 HRES 353 IH: Supporting a landmark initiative in bilateral energy cooperation between India and Pakistan.
U.S. House of Representatives
2005-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 353 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2005 
Mr. McDermott (for himself, Mrs. Davis of California, Ms. Jackson-Lee of Texas, and Mr. Pitts) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Supporting a landmark initiative in bilateral energy cooperation between India and Pakistan. 
 
Whereas the national security of the United States depends on world peace; 
Whereas the United States has always strived for peaceful and cordial relations between India and Pakistan; 
Whereas in 1995, before the Iran-Libya Sanctions Act of 1996 (ILSA) was enacted into law, Pakistan and Iran signed a preliminary agreement for construction of a natural gas pipeline from Iran, which was later proposed to be extended to India, a historic initiative that would serve as an instrument of harmonizing the relations between India and Pakistan; 
Whereas in May 2005, the United States dropped its opposition to Iran’s application to join the World Trade Organization; 
Whereas the potential for economic and developmental gain from natural gas will gradually encourage India and Pakistan to reassess their roles and policies in regional conflicts as well as in national security issues; 
Whereas India and Pakistan are among the world’s fastest-growing economies; New Delhi is projecting growth of 7 percent for the year ending March 2006, while Islamabad expects Pakistan’s economy to expand 8.4 percent for the year ending June 2005; 
Whereas this growth is causing South Asia’s energy demands to soar; 
Whereas if this trend continues, India alone, by the year 2030, is expected to be dependent on imported oil for more than 90 percent of its oil supplies, according to the International Energy Agency in Paris;
Whereas several alternative natural gas pipelines are under consideration by India and Pakistan, including a natural gas pipeline from Turkmenistan; and
Whereas the Government of the United States has a strong interest in encouraging peace between India and Pakistan and it is taking all appropriate actions to ensure that the most economically and politically feasible natural gas pipeline for India and Pakistan is constructed: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)it is in the best interests of the United States, as a facilitator of peaceful relations between India and Pakistan, to support the agreement between India and Pakistan to construct a natural gas pipeline, a historic initiative; 
(2)an economically, politically, and technically sound natural gas pipeline through Pakistan to India is a vehicle for furthering the national security of the United States; 
(3)this initiative would ensure energy security for Pakistan and India, while strengthening the peace process and fostering greater economic cooperation between the two historically hostile countries; and 
(4)linkages and interdependencies between India and Pakistan such as this initiative should be encouraged as they have the potential to contribute to world peace. 
 
